Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eskridge et al (Pat. Doc. 2006/0206100 A1); hereinafter Eskridge et al in view of Muhsin et al (WO 2018/156804 A1); hereinafter Muhsin et al .
Eskridge et al teach a surgical power tool that includes a hand unit and a detachable power module received in the head unit to provide power to the hand unit. The power module includes a housing, an electric motor in the housing to provide mechanical energy to the head unit, an electrical power supply in the housing to provide electrical energy to the electric motor and an electronic controller in the housing for controlling the electric motor. (Cf. abstract). Muhsin et al teach a patient monitoring hub that communicates bidirectional with external devices such as a board-in-cable. The external device can communicate characteristics associated with the data to the monitoring hub. The monitoring hub can calculate a set of options for combined layouts corresponding to different external devices or parameters. Moreover Muhsin et al teach a board-on-cable device connected to the main cable portion and configured to couple with a sensor to obtain physiological information from a patient, a connector connected to the main cable portion, the connector configured to connect to a patient monitoring hub. (Cf. Para. 0005)  A hardware processor can further be configured to detect a change to the plurality of medical devices or the plurality of parameters and automatically update the set of display of layout options and the display layout manager based at least in part on the change. (Cf. para 0012). Additionally Muhsin et al teach block diagrams of universal medical connectors. (Cf. Figs. 1A-1F, denoted 11A-11F below). 
It would have been obvious to combine the two teachings and provide a header module including a first array of connectors, (Cf. Figs. 1A-1F) providing a surgical energy module including a second array of connectors, stacking the header module and the surgical energy module to electrically couple the first array of connectors to the second array of connectors to each other. The rationale for this obviousness conclusion is that by electrically connecting the surgical apparatus which includes the motor taught by Eskridge et al to the display system taught Muchin et al, surgical procedures would have been performed in a more efficient and effective manner and in real time since an operator would be able to judge and provide better surgical outcomes. As further applied to Claims 2 and 3 it would have been a mere matter of design choice as to where the header module and the surgical energy module were located relative to one another. By providing that the header module be located on the top of the surgical energy module this would provide more space for the operator of the surgical device, Similar rationale is applicable for the limitations recited in Claim 3. That is a POSITA would have been able to provide that the first array of connectors is positioned on a bottom of the header module and the second array of connectors be positioned on the top of the surgical energy module. The POSITA would have also recognize the limitations recited in Claim 3. Claims 2 and 3 are held to have been obvious in view of the Eskridge et al/Muhsin et al combination. As further applied to Claim 4 inasmuch as Muhsin et al teach that their system can be connected to “external devices” as opposed to “an external device” the limitations recited in Claim 4 are held to have been obvious in view of the Eskridge et al/Muhsin et al combination. One could just as well connect two or more surgical energy modules (taught by Eskridge et al) to the system (taught by Muhsin et al). As further applied to Claim 6 the system (header module) taught by Muhsin et al is made such that it has monitor (102). display (114) and display indicia (116) the limitation recited in Claim 6 is held to have been obvious in view of the Eskridge et al/Muhsin et al combination

    PNG
    media_image1.png
    808
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    584
    media_image2.png
    Greyscale


Claims 1-6 are further rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (Pat. Doc. 2016/0120591 A1); hereinafter Smith et al in view of Muhsin et al (WO 2018/156804 A1); hereinafter Muhsin et al.
Smith et al teach an electrosurgical unit (34) having power monitoring circuitry in the electrosurgical unit This unit which includes a power source is configured to produce direct current, a waveform generator configured to convert the direct current into a RF signal, a voltage sensor configured to measure input voltage to the RF wave form generator, a current sensor configured to measure output current feedback and a processor. Additionally Smith et al teach an electrosurgical unit (ESU) (34) that may include a RF generator (36), a touch actuated display (38) to configure energy output for one or more electrosurgical handpieces that physically couple to the RF generator (34)  The teaching of Muhsin et al has already been provided. It would have been obvious to combine the two teachings and provide a header module including a first array of connectors, (Cf. Figs. 1A-1F) providing a surgical energy module including a second array of connectors, stacking the header module and the surgical energy module to electrically couple the first array of connectors to the second array of connectors to each other. The rationale for this obviousness conclusion is that by electrically connecting the surgical apparatus which includes the motor taught by Smith et al to the display system taught Muchin et al, surgical procedures would have been performed in a more efficient and effective manner and in real time since an operator would be able to judge and provide better surgical outcomes.  As further applied to Claims 2 and 3 it would have been a mere matter of design choice as to where the header module and the surgical energy module were located relative to one another. By providing that the header module be located on the top of the surgical energy module this would provide more space for the operator of the surgical device, Similar rationale is applicable for the limitations recited in Claim 3. That is a POSITA would have been able to provide that the first array of connectors is positioned on a bottom of the header module and the second array of connectors be positioned on the top of the surgical energy module. The POSITA would have also recognize the limitations recited in Claim 3. Claims 2 and 3 are held to have been obvious in view of the Smith et al/Muhsin et al combination. As further applied to Claim 4 inasmuch as Muhsin et al teach that their system can be connected to “external devices” as opposed to “an external device” the limitations recited in Claim 4 are held to have been obvious in view of the Smith et al/Muhsin et al combination.  One could just as well connect two or more surgical energy modules to the system (taught by Muhsin et al). As further applied to Claim 5 inasmuch as Smith teach et al teach supplying power and data to an electrosurgical unit and Muhsin et al. teach connectors which permit one to monitor patient data it would have been obvious to provide header module and a surgical module that are configured to communicate data and power through a first array of connectors and a second array of connectors.   Claim 5 is held to have been obvious in view of the Smith et al/Muhsin et al combination. As further applied to Claim 6 the system (header module) taught by Muhsin et al is made such that it has monitor (102). display (114) and display indicia (116) the limitation recited in Claim 6 is held to have been obvious in view of the Smith et al/Muhsin et al combination.
    

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are held to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729